Citation Nr: 0004464	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-17 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 27, 1990 to 
March 19, 1991 with two years, seven months, and 14 days of 
prior inactive service.

This appeal arises from the April 1998 rating decision from 
the Los Angeles, California Regional Office (RO) that denied 
the veteran's claim for service connection for bilateral 
cataracts and heart murmur.  A Notice of Disagreement was 
filed in August 1998 and a Statement of the Case was issued 
in August 1998.  A substantive appeal was filed in August 
1998 with a request for a hearing at the RO before a Member 
of the Board. 

On July 20, 1999, a hearing as to the issues of service 
connection for bilateral cataracts and heart murmur was held 
at the RO before Iris S. Sherman, who is a member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

This appeal additionally arises from a February 1999 rating 
decision from the Los Angeles, California RO that denied 
service connection for PTSD.  A Notice of Disagreement was 
filed in April 1999 and a Statement of the Case was issued in 
April 1999.  A substantive appeal was filed in July 1999 with 
a request for a hearing at the RO before a Member of the 
Board.  

The issues of entitlement to service connection for bilateral 
cataracts and PTSD are the subjects of the Remand decision 
below.



FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that she currently suffers from a heart disability.

2.  The veteran's claim of entitlement to service connection 
for heart murmur is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
murmur is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a reserve service enlistment examination in April 1988, no 
history of heart trouble or murmur was reported.  On 
examination, the veteran's heart was clinically evaluated as 
normal.

On a periodic examination in January 1991, no history of 
heart trouble was reported.  On examination, the veteran's 
heart was clinically evaluated as normal.  

On a demobilization examination in March 1991, no history of 
heart trouble was reported.  On examination of the veteran's 
heart, the first heart sound and the second heart sounds were 
normal.  The veteran had a systolic murmur and was referred 
to an internist for an evaluation.  

In December 1997, the veteran filed a claim for service 
connection for disabilities to include heart palpitations.

VA records from January 1997 show that the veteran complained 
of left chest pain.  She had a pulling sensation.  Nothing 
precipitated the pain.  She sometime got a fluttering in her 
chest that lasted a few seconds.  She denied palpitations or 
arrhythmias.  The veteran reported that she was told she had 
a heart murmur on exit physical from the service.  In 1992, 
she had an echogram at a private facility secondary to 
irregular heart beats.  The echogram was negative.  On 
examination of the heart, there was no evidence of 
enlargement of the heart, lifts, heaves, thrills, murmurs, or 
gallops.  An impression included no palpitations.  Diagnoses 
included doubtful cardiac etiology to subjective complaints 
and rule out myocarditis.

Associated with the file was an April 1995 record from CIGNA 
HealthCare of California which indicates that the veteran had 
complaints to include left chest pain that got worse with 
lifting.  The assessments included left chest pain, question 
costochondritis versus muscle strain.

By rating action of April 1998, service connection for heart 
murmur was denied.  The current appeal to the Board arises 
from this action.

A VA record from April 1998 shows the veteran complained of 
palpitations.  On examination, the veteran had a systolic 
ejection murmur.  The diagnoses included normal flow murmur, 
doubt pathology.  A follow up record from later in April 1998 
shows that the cardiology work up was negative and "doubt 
pathology" was noted.

At the Board hearing in July 1999, the veteran testified that 
she was first told that she had a heart murmur on her service 
discharge examination.  She stated that currently she had 
heart palpitations on a nightly basis and chest pains twice a 
week.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
cardiovascular disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The veteran is claiming that she currently has a heart murmur 
that was incurred during service.  The service medical 
records show that the veteran had a systolic heart murmur 
upon demobilization examination in March 1991; however, the 
records are silent regarding clinical findings or diagnoses 
of a heart disability. 

Further, the post service treatment records are negative for 
any diagnoses of a heart disability.  As there is no current 
medical evidence to establish the presence of a heart 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim is found in her statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for heart murmur, that 
claim must be denied.

While it may be argued that the VA has a duty to assist 
claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for heart murmur is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral cataracts.  As to the left 
eye, the veteran maintains that she had a pinpoint cataract 
prior to entry into active service and the condition worsened 
in service.  As to the right eye, the veteran asserts that 
right eye cataract was incurred in service. 

The undersigned notes that an October 1999 report from Brian 
K. Estwick, M.D., regarding the veteran's bilateral cataracts 
was received at the Board with no accompanying waiver of RO 
review; therefore, the abovementioned evidence should be 
reviewed by the RO in conjunction with the veteran's claim 
for service connection for bilateral cataracts and any 
further development warranted should be taken.  38 C.F.R. § 
20.1304 (c) (1999).

Additionally, while it is clearly the responsibility of the 
claimant to present evidence of a plausible claim, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the 
Department of Veterans Affairs (VA) has a responsibility 
under 38 U.S.C.A. § 5103(a) to let the claimant know what 
evidence is required when on notice that relevant evidence 
may exist which might render the claim plausible.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
testified that she was diagnosed with a cataract of the left 
eye prior to service and the disability was aggravated by her 
service.  However, she has submitted no medical evidence that 
the disability was present before service and was aggravated 
thereby as alleged.  Thus, the veteran has put the VA on 
notice that evidence exists which might help prove her claim.  
The veteran should be advised that she may submit evidence 
that the condition clearly and unmistakably preexisted 
service and was aggravated beyond the natural progression.  
This evidence, if obtained, would clearly be relevant in 
determining if her claim is well grounded.  Accordingly, the 
Board concludes that the VA has a duty to notify the veteran 
regarding the procurement and submission of any such 
additional evidence as per 38 U.S.C.A. § 5103(a) (West 1991).  

As to the issue of service connection for PTSD, on the July 
1999 substantive appeal the veteran requested a personal 
hearing at the RO before the Board of Veterans' Appeals.  The 
substantive appeal was received subsequent to the Travel 
Board hearing held that same month.  The veteran has not been 
afforded the requested hearing before the Board.  The 
applicable criteria provide that a request for a hearing may 
be withdrawn by an appellant at any time before the date of 
the hearing.  See 38 C.F.R. § 20.703 (1999).  The veteran's 
written request for a BVA travel board hearing has not been 
withdrawn.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran that 
medical evidence that cataracts of the 
left eye clearly and unmistakably 
preexisted service and was aggravated 
beyond the natural progression of the 
disease by service would be useful in 
establishing a well-grounded claim for 
service connection for cataracts of the 
left eye.

2.  After completion of the 
abovementioned, the RO should consider 
the additional evidence submitted as to 
the claim for service connection for 
bilateral cataracts.  Thereafter, if well 
grounded claims for service connection 
for bilateral cataracts is submitted, the 
RO should undertake any required 
development.  The RO should issue a 
Supplemental Statement of the Case 
regarding these issues.  The veteran and 
her representative should be furnished 
with a copy of the Supplemental Statement 
of the Case, and they should be afforded 
a reasonable opportunity to respond.  

3.  The veteran should be scheduled for a 
personal hearing before a member of the 
Board of Veterans' Appeals at the 
Regional Office regarding the issue of 
service connection for PTSD.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



